
I should like, at the outset. Sir, to offer you my delegation's warmest congratulations on your election as President of the General Assembly. Although our two countries are geographically far apart they nevertheless maintain close ties and sincere friendship. Your wide experience is the best guarantee that you will successfully deal with difficulties which might arise and that you will guide the work of this Assembly in the most effective way.
The Foreign Secretary of the United Kingdom, speaking on behalf of the 12 member States of the European Community, has presented the Community's position on various important international issues. Greece, obviously, fully shares these views. I shall therefore confine my statement to my Government's position on major world issues as well as on those which are of particular interest to Greece. A more detailed presentation of the Greek views is included in the text of my statement.
Last year we celebrated the fortieth anniversary of our Organization. Much was heard cm that occasion of the ability of the United Nations to contribute effectively in dealing with the multiple problems facing our world today. At the same time all speakers stated their intention to contribute effectively to that purpose. Unfortunately, the festive atmosphere was marred by the fact that the Member States were not able to agree on the text of a common declaration. It is a matter of regret that national considerations proved to be stronger than the effort to reaffirm the purposes and principles of this Organization.
This year we are observing another significant occasion, namely, the twenty-fifth anniversary of the creation of the Nan-Aligned Movement, which since its foundation has played a significant role on the international scene. The Prime Minister of Greece, in his congratulatory message to the new Chairman of the Movement, Prime Minister Mugabe of Zimbabwe, stated: "Greece particularly appreciates the role of the Non-Aligned Movement in international affairs and acknowledges its important contribution to the strengthening of world peace, stability and development and to the promotion of international detente." It was a pleasure and an honor for my Government to be asked to participate as a guest, for the first time, in such an important world event as the Harare Summit Conference. That invitation reflects the excellent relations we enjoy with the members of the Non-Aligned Movement, relations we wish to promote even further.
During the year that has elapsed no significant development was marked on the major issues our Organization is dealing with. We have observed with pleasure, however, that the two super-Powers have broadened the areas of their dialog with the prospect that these contacts may culminate in a high-level meeting whose realization and success we all wish for. We are fully aware that peace on earth depends to a large extent cm the quality of the relations between the two super-Powers.
International security and disarmament constitute two major goals of our foreign policy. In a spirit of collective responsibility for world peace, the Greek Prime Minister, Mr. Papandreou, together with the leaders of the States which participate in the initiative of the Six, has continued the efforts for nuclear disarmament. The Declaration of Mexico recently adopted in Ixtapa, calling again upon the two super-Powers to cease nuclear tests as well as the production and development of all nuclear weapons and to avoid their deployment in space, reflects the agonizing concern of our peoples cm the eventuality of a nuclear holocaust.
As far as nuclear weapons are concerned Greece supports their gradual and mutual reduction by both alliances, to the lowest possible level. The complete abolition of nuclear weapons remains for us the immutable ultimate goal.  the question of a balanced reduction of conventional arms should be dealt with. In the search for principles which could strengthen international security we should not lose sight of the close relationship between nuclear and conventional weapons. We believe that on these issues viable agreements could be readied, the implementation of which could be monitored through an effective verification system. May I at this point welcome the positive outcome of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe, which we hope will contribute to diminishing the danger of war between the two blocs.
I should like also to stress that the Greek Government attaches great importance to the nuclear Non-Proliferation Treaty.
The improvement of the political atmosphere, both regionally and internationally, the renunciation of violence as a means to resolve differences and the development of a wide sense of security are, of course, prerequisites for the abolition of arms systems, particularly those of nuclear weapons.
It would be remiss of me if I did not refer, at this point, to the consequences of disarmament on economic development, particularly in a world with limited natural resources.
My Government is equally interested in promoting the idea of the creation of nuclear-free zones. We have consistently supported the proposal to make the Balkans a zone free of nuclear and chemical weapons.
At this point I should like to refer to the concern of the Greek Government arising from the growing proliferation and use of chemical weapons, in contravention of existing international rules. We believe that the international community should set amongst its priorities a complete ban on the production and use of chemical weapons as well as the destruction of existing stockpiles.
It is only natural that ray Government attaches particular importance to the sensitive area o£ the Mediterranean. Greece, a Mediterranean country with an ancient tradition, considers developments in the Mediterranean as critical, not only for international relations but more specifically for reasons pertaining to its own security. We have therefore sincerely and consistently supported all genuine efforts to promote peace in the area, not only for the benefit of the Mediterranean peoples but also for the sake of world stability. We look fx ward to seeing the Mediterranean become an area of peace, friendship and co-operation among its peoples.
Within the context of problems of wider significance which transcend the limits of regional relationships, the case of human rights and fundamental freedoms should be stressed, as well as the need to promote social, economic and cultural rights. We are unswervingly convinced that strict compliance with the international rules adopted in this respect is an obligation of States, not merely an option.
The Greek Government has also repeatedly declared its commitment to the improvement of the status of women, aiming at the total eradication of discrimination based on sex, at the national, regional and international levels. We therefore attach particular importance to the implementation of the strategies adopted at the Nairobi Conference.
Let me now turn to the problem of terrorism, which has become a present-day drama. My country is situated in a geographical region where international problems have remained unresolved for decades, creating a psychology of desperation. Greece has been particularly afflicted by acts of terrorism, despite its efforts, within its means, to prevent then. We have repeatedly and unequivocally condemned terrorism and adhere to international treaties aimed at combating it. The peace-loving Greek people abhor actions which can harm innocent people. The consensus achieved in the United Nations with the adoption of General Assembly resolution 40/61 should be used to this effect. I would also like at this point to stress that one should not combat terrorism with illegal acts. Otherwise we alter into a vicious circle leading to a dangerous escalation.
There are, unfortunately, a number of subjects with which our Organization has repeatedly dealt, without any progress towards their resolution.
The situation in southern Africa remains explosive, with unforeseen consequences for peace, security and the stability in the area. Its prolongation entails broader repercussions on international relations.
Greece watches with particular interest developments in the area, not wily because of the overall impact of the problem, but also because a sizable Greek community lives in South Africa.
The recent grave deterioration of the situation in South Africa, together with the failure of the well-known mediation efforts of the missions of the Commonwealth and the European Community render prospects highly unfavorable. There is obviously no intention on the part of the South African Government to abolish the abhorrent apartheid system, which Greece has repeatedly, consistently and firmly condemned.
I would also like to strongly condemn once again the military interventions of South Africa against its neighboring countries. Greece expresses its unequivocal solidarity with the front-line States, which should receive full international support in order successfully to cope with the threat against them.
Unfortunately, the problem of Namibia is also in a complete deadlock. South Africa continues the illegal occupation of the Territory and refuses to proceed to the immediate and unconditional implementation of Security Council resolution 435 (1978) on the independence of Namibia, which we consider as the sole internationally accepted basis for a peaceful solution of the problem.
My Government follows with great attention the developments in the region of the Middle East. Last year, from this very rostrum, I stressed the principles guiding our policy with respect to the Arab-Israeli conflict. Allow me to reiterate them, since it has not been possible, during this past year, to promote the peace process effectively despite a degree of movement.
The withdrawal of the Israeli forces from the Arab territories occupied in 1967 is the basic prerequisite for the peaceful settlement of the Middle East problem. This occupation has been repeatedly deplored by the international community through numerous resolutions of the United Nations, which, unfortunately, have not been implemented. We support the fundamental and inalienable right of the Palestinian people to self-determination,, including their right to create their own State. At the same time we fully support the right of Israel to exist within secure, internationally recognized borders. We believe that it is only through negotiations that a comprehensive, just and lasting settlement of the dispute can be reached. These negotiations should therefore start without further delay, with the participation of all interested parties, including the Palestine Liberation Organization (PLO) which, as the legitimate representative of the Palestinian people, has a significant role to play in the peace process.
an international conference could offer much to this effect. It is, however, difficult to imagine how such a process could start in a climate marked by tension and efforts to impose faits accomplis. As in the case of Cyprus, we reject the policy of faits accomplis and of unilateral measures, as well as any attempts at altering the demographic and geographical conditions in the occupied territories. Such actions are contrary to international law and undermine the prospects for peace. For reasons related to the religious tradition, we attach particular importance to the status of Jerusalem.
In Lebanon, the recurrence of the crisis and the repeated acts of violence take us farther away from the goal to which all interested parties, as well as those who exercise influence, naturally aspire0, that is to say, to the re-establishment of the unity, sovereignty and territorial integrity of Lebanon. We also call upon all parties to assist the United Nations Interim Force in Lebanon (UNIFIL), so that it can fulfill the highly important task for which it has been established.
The war between Iran and Iraq has now been going on for six years, bringing destruction to both sides. My country, because of its friendly relations with both parties, calls upon them to demonstrate a conciliatory spirit so that hostilities might cease and negotiations start within the mediation efforts of the Secretary-General of the United Nations.
The situation in Central America continues, unfortunately, to remain tense. Greece is not the only country which has stressed that the problems of the area, problems deep-rooted in the past, cannot be dealt with, let alone be solved, except through peaceful procedures. My Government sincerely regrets that despite the help offered by the Group of Support, the Contadora process has not yet produced the expected results. We still hope that it might do so and continue to fully support it.
The courageous efforts of many Latin American governments to find a solution to the long-lasting problems of their countries should be particularly praised. We wish that the democratization process in those South American countries which still lack democratic institutions will be expedited. We are therefore irritated by the recent deterioration in Chile of an already intolerable situation of suppression of political freedoms and human rights. We condemn the barbarous methods of the military dictatorship and express our solidarity with the people of Chile.
Greece, as I have already mentioned, has consistently condemned all cases of invasion and occupation of countries by third Powers, as well as the policy of fa its accomplis. we adopt the same position regarding the situation which persists in Afghanistan and Kampuchea, bringing great hardship to the peoples of those countries. We firmly consider that the foreign troops which are in Afghanistan and in Kampuchea should withdraw fully, as soon as possible, according to the resolutions of the United Nations.
The area of the Balkans is, for obvious reasons, one of vital interest for
Greece. A long tradition determines the constants in the relations between the 
Balkan countries. Therefore, my Government has undertaken all efforts in order to improve relations with our neighboring countries as well as the overall political climate in the Balkans. We have noted with satisfaction that our endeavors have yielded positive results in all cases save one. Though self-evident, it is worthwhile stressing once again that where mutual respect exist:, where the claims are raised, where established sovereign rights are not questioned, then all peoples, even those which in the past were split by long-standing and deep differences, can easily find the road to co-operation and friendship.
In my speech I touched upon certain major international issues. Allow me now to expand on the question of Cyprus. It is of the utmost concern to my Government, not only because it is a major international problem, but also for historical, national and cultural reasons, since 80 per cent of the island's population are Cypriot citizens of Greek origin who share the Hellenic heritage.
Furthermore, apart from its special relationship with the Republic of Cyprus, my country is also one of its guarantor Powers. Therefore, our interest in developments in Cyprus, and more particularly in the illegal presence of the Turkish army there, is particularly strong.
The question of Cyprus is one of those rare international problems on which the world community has expressed itself practically unanimously, not only on how it should be resolved but also on what specific arrangements should be included in any solution, I would refer, indicatively, to General Assembly resolution 3212 (XXIX), Security Council resolution 365 (1974) and paragraph 7 of General Assembly resolution 37/253, according to which:
"The General Assembly ... considers the withdrawal of all occupation forces from the Republic of Cyprus as an essential basis for a speedy and mutually acceptable solution of the problem of Cyprus". That statement is crystal clear and unambiguous. The question of Cyprus is a problem arising from invasion and continuing military occupation. Therefore, the withdrawal of the Turkish troops constitutes a necessary prerequisite for any solution. I would point out that very recently the summit meeting of the Non-Aligned Movement in Harare reiterated that all foreign troops and Turkish settlers, who already number more than 60,000, should leave Cyprus as an unconditional pre-condition of a solution.
We are firmly convinced that a just and viable solution of the Cyprus question presupposes the withdrawal of all foreign armed forces from the territory of the Republic of Cyprus before any new constitution enters into force. Such a solution should also provide for a system of international guarantees, non-military in character, which should preclude the possibility of unilateral intervention, so that the security of the people of Cyprus in its entirety is effectively assured.
I shall not elaborate on the details of the latest initiative of the Secretary-General, both because that falls within the competence of the President of Cyprus and because the facts are more or less well known to all. I should simply like to stress that the draft framework agreement presented by the Secretary-General covers exhaustively all the constitutional aspects of the problem, practically to the sole benefit of the Turkish side. At the same time, the questions of the withdrawal of foreign troops, guarantees and the so-called three freedoms, that is to say, the main elements of the Cyprus problem, subjects of vital interest to the Greek Cypriots, are relegated to vague and uncertain future procedures. Let me point out in this respect that the Turkish side has cynically declared that under any solution part of the Turkish Army would remain in Cyprus and that Ankara would insist upon a system of guarantees which would give it the right to unilateral military intervention. It is therefore obvious that the framework agreement is one-sided and incomplete. It is inconceivable that one could evaluate, let alone make comments on, that draft without first hearing, officially, the position of the Turkish side on the questions of the withdrawal of the Turkish troops, the guarantees, the three freedoms and the Turkish settlers. In view of that situation. President Kyprianou submitted his well-known proposals of 10 June, whose substance is that these pending points should be discussed as a matter of priority before he would be able to take any position whatsoever regarding the draft framework agreement.
My Government fully and strongly supports this position taken by the Government of the Republic of Cyprus, which is entirely rational, constructive and fair. We believe that these proposals of the President of the Republic of Cyprus include all the elements which would guarantee progress without prejudice to the vital interests of any side.

Any overview of international affairs would be incomplete without a reference to economic problems.
In 1986 a number of important developments took place on the international economic scene. They ranged from the fall in the price of oil and lower interest rates to changes in perceptions with regard to the formulation of the economic policy at a global level.
Within the framework of international efforts to resolve the external debt problem of developing countries we have consistently supported the significant initiative undertaken in 1985 at the annual meetings of the International Monetary Fund and the World Bank. We follow with keen interest the evolution of the issue. None the less we are concerned by the slow pace of progress.
I should also like to refer to the question of world trade: Its development, the reduction of protectionism and joint entrepreneurial activity constitute one of the most secure means of rapprochement and understanding between States with different points of view and political systems. I hope that the recent Ministerial Conference at Punta del Este, where the spirit of compromise prevailed, will mark the starting point of a difficult process for the progressive resolution of the complex and multidimensional problem of the liberation of international trade.
The international community is called upon to eliminate the persistent imbalances in the world economy through effective multilateral co-operation. The recent special session of the General Assembly on Africa, at a moment when the role of the United Nations is being reviewed, proved once more the importance of international co-operation.
Another recent pertinent example of the value of international co-operation within the framework of the United Nations is the Treaty on the Law of the Sea, which was signed in 1982. Greece, as a maritime nation, expresses the hope that it will soon enter into force.
During the past year our Organization has been tried by a serious, ongoing economic crisis. This cannot be attributed to a single cause. It is the result of many factors and must be dealt with effectively and substantively to avoid more serious difficulties in the future.
Greece actively follows efforts for greater rationalization and streamlining of the finances of the Organization. He have studied with great interest the conclusions and recommendations of the Group of 18 governmental experts. I think we all agree that the Group carried out its task effectively and that its recommendations should be studied with particular attention.
Our thanks should also be directed to the Secretary-General, who, with his usual zeal and devotion bo his mission, has worked untiringly in order to deal with the crisis. I should like to express my Government's pleasure at Mr. Perez de Cuellar's complete recovery.
It is only natural that we feel frustrated, since for many years the major international problems have continued to appear on the Organization's agenda without any substantial progress being made towards their solution. This disappointment, however, is counterbalanced to a certain extent by the realization that those issues are being discussed by the international community, which we hope will, as time goes by, become all the more conscious of the importance of those issues for humanity's peace, progress and prosperity, all of which are mankind's everlasting wish and eternal aim.



